The opinion of the court was delivered,
by Read, J.
There is no doubt that the Orphans’ Court have the power, upon the application of the administrator of a decedent, to order the sale of real estate to pay the debts of the deceased, although a portion of it may be covered by a mort. gage, upon which proceedings have been instituted in a common law court, and that it is a matter of discretion with them to investigate the facts of the case themselves, or to refer it to an auditor for the same purpose, and to report the same with his opinion thereon, and his reasons. The order of sale is confined to Allegheny county, and the opinion of the court below gives a full answer to the first, fourth, and fifth assignments of error, the second and third being answered by our brief statement of the law.
Order affirmed, and appeal dismissed at the costs of the appellants.